DETAILED ACTION
In the preliminary amendment filed 11/17/21, Applicant amended claims 3-5, 7-19 and 33-34; and cancelled claims 6, 20-32 and 35. Currently, claims 1-5, 7-19 and 33-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprising”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 4 and 19 are objected to because of the following informalities:  In claim 4 line 2: “is transparent” should be amended to recite: “is a transparent part”; In claim 19 line 4: “fluid-absorbent” should be “fluid-absorption”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-19 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the absorbent layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 1, 9 and 14, the limitation “at least about” is a relative term which renders the claim indefinite.  The term "at least about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The court held that claims reciting “at least about” were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
Claim 19 recites that the fluid-absorption layer comprises “two or more portions" in line 2 but does not recite an upper limit to the number of “portions” that the layer can potentially include and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification discloses that the specification merely discloses that the fluid-absorption layer may comprise two or more portions (specification pg 10) and figure 7 illustrates such a layer comprising two portions, but not more than two. Thus, there is no disclosure of the maximum number of portions that are possible. For at least this reason, claim 19 is ambiguous and is therefore rejected under 35 U.S.C. 112 (b).
Claims 2-5, 7-8, 10-13, 15-18 and 33-34 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, 14, 16, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 9061095).
	With respect to claim 1, Adie discloses a wound dressing (wound dressing 100; fig 1A; col 7 lines 66-67) comprising:
a breathable film (layer 102 formed of polyurethane and including perforations which render the layer permeable to gas – col 9 lines 12-43);
a fluid-absorption layer (layer 110 of absorbent material); and
a fluid-wicking layer for directing fluid towards the absorbent layer (layer 105 – allows transmission of fluid from wound site into upper layers of the dressing such as absorbent layer 110 – col 9 lines 44-60; col 10 lines 39-44);
wherein the fluid-absorption layer has a saline absorption capacity of at least about 50 wt% based on the weight of the fluid-absorption layer (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 50 wt%);
wherein the fluid-absorption layer (110) is positioned laterally to the fluid-wicking layer (105) and breathable film (102) (as shown in fig 1A, layers 102 and 105 extend across the area where there is an opening in layer 110 – i.e. at 145 in fig 1A – and thus are interpreted as being positioned laterally to layer 110).
claim 9, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) has a saline absorption capacity of at least about 100 wt% (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 100 wt%).
With respect to claim 10, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) is a foam (col 10 lines 41-44).
With respect to claim 11, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) is a polyurethane foam (layer 110 can be allevyn foam – col 10 lines 58-60; allevyn foam is a hydrocellular polyurethane foam).
With respect to claim 12, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) is positioned at a peripheral area of the wound dressing (as shown in fig 1A).
	With respect to claim 14, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) has a surface area of at least about 5 % of the total surface area of the wound dressing (as shown in fig 1A, layer 110 extends across more than half (i.e. 50%) of the dressing and, therefore, has a surface area of at least 5% of the total surface area of the dressing).
	With respect to claim 16, Adie discloses the invention as claimed (see rejection of claim 1) and also discloses that the fluid-absorption layer (110) is a continuous layer (layer 110 
With respect to claim 33, Adie discloses the wound dressing as recited in claim 1 (see rejection of claim 1) and also discloses a method of treating a wound comprising the step of applying the dressing to the wound (col 1 lines 18-20; col 8 lines 20-21; col 9 lines 12-43).
With respect to claim 34, Adie discloses the wound dressing as recited in claim 1 (see rejection of claim 1) and also discloses a method of securing a device that has been at least partially inserted through skin, the method comprising applying the wound dressing to the skin where the device has been at least partially inserted (Adie discloses insertion of wound packing material such as gauze or foam in a wound site and then securing the wound dressing 100 over the wound site (col 26 lines 25-45).

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 9061095) (alternate interpretation of film layer element).
With respect to claim 1, Adie discloses a wound dressing (wound dressing 100; fig 1A; col 7 lines 66-67) comprising:
a breathable film (film cover layer 140; col 12 lines 33-39; the film is gas impermeable but moisture vapor permeable and therefore is interpreted as being “breathable” because water vapor is permitted to escape through the material);
a fluid-absorption layer (layer 110 of absorbent material); and

wherein the fluid-absorption layer has a saline absorption capacity of at least about 50 wt% based on the weight of the fluid-absorption layer (the absorbent layer 110 can be formed from “superabsorber” material - col 10 lines 51-60; the superabsorber material is capable of absorbing more than 30 times its own weight of saline – col 11 lines 50-60; the range of at least 30 wt% encompasses/includes the range of at least 50 wt%);
wherein the fluid-absorption layer (110) is positioned laterally to the fluid-wicking layer (105) and breathable film (102) (as shown in fig 1A, layers 102 and 105 extend across the area where there is an opening in layer 110 – i.e. at 145 in fig 1A – and thus are interpreted as being positioned laterally to layer 110).
With respect to claim 8, Adie discloses the invention as claimed (see rejection of claim 1 – alternate interpretation) and also discloses that the fluid absorption layer (110) is positioned between the breathable film (140) and the fluid-wicking layer (105) (as shown in fig 1A).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adie et al (US 9061095) (alternate interpretation of film layer element) with extrinsic evidence from BASF Thermoplastic Polyurethane Elastomers (TPU) Elastollan – Material Properties (BASF.PDF).
With respect to claim 5, Adie discloses the invention as claimed (see rejection of claim 1 – alternate interpretation) and also discloses that the breathable film (140) has a moisture vapour transmission rate equal to or greater than about 400 g/m2/24h because Adie discloses 2/24h (see table on page 35 of BASF.PDF) which is within the claimed range of being equal to or greater than about 400 g/m2/24h.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Roberts (US 6124520).
With respect to claim 2, Adie discloses the invention as claimed (see rejection of claim 1) but does not disclose that the breathable film is transparent.
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A breathable film (semi-permeable film layer 20);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30);
Wherein the breathable film (layer 20) is transparent (col 2 lines 44-45). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a transparent breathable film as taught by Roberts as the breathable film in the device of Adie in order to permit viewing through the layer for wound inspection.
claim 3, Adie discloses the invention as claimed (see rejection of claim 1) but does not disclose that the fluid wicking layer is transparent. 
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A transparent breathable film (semi-permeable film layer 20; col 2 lines 44-45);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30). 
Roberts further teaches that the invention relates to “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that all the layers in the dressing are transparent in order to yield a dressing that, as a whole, is transparent. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the fluid wicking layer in Adie to be transparent in order to provide a dressing that is transparent as taught by Roberts in order to permit viewing through the dressing for wound inspection.
With respect to claim 4, Adie discloses the invention as claimed (see rejection of claim 1) but does not disclose that at least part of the wound dressing is transparent and the transparent part of the wound dressing enables observation of the wound. 
Roberts, however, teaches a wound dressing (window dressing 10) comprising:
A transparent breathable film (semi-permeable film layer 20; col 2 lines 44-45);
A fluid absorption layer (absorbent fiber layer 26); and
A fluid-wicking layer (porous film layer 30). 
Roberts further teaches that the invention relates to “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, 
With respect to claim 15, Adie in view of Roberts discloses the invention substantially as claimed (see rejection of claim 4) and Roberts also teaches that the transparent part of the wound dressing is positioned at a central area of the wound dressing (film layer 20 is transparent and there are openings at the center of layers 14, 26 and 30 – thus, the material at the center of the dressing is material of layer 20, which is transparent). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a transparent breathable film layer and provided central openings in the remaining layers in the device of Adie, like in the device of Roberts, in order to provide transparent material at the center of the dressing as in Roberts to permit viewing through the entire dressing for wound inspection.
With respect to claim 17, Adie in view of Roberts discloses the invention substantially as claimed (see rejection of claim 4) and Adie discloses that the fluid-absorption layer (110) includes an opening through the layer (aperture 146) such that the fluid absorption layer encloses the film layer (102) (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102). Adie does not, however, explicitly disclose that layer 102 is transparent, but Roberts teaches “transparent dressings” for protecting wounds that provide continual visual access to 
With respect to claim 18, Adie in view of Roberts discloses the invention substantially as claimed (see rejection of claim 4) and Adie discloses that the fluid-absorption layer (110) includes an opening through the layer (aperture 146) such that the fluid absorption layer has an annular shape (i.e. the material of layer 110 has an annular configuration in the area surrounding the aperture) with the film layer (102) centrally disposed in the opening (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102 within the opening). Adie does not, however, explicitly disclose that layer 102 is transparent, but Roberts teaches “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that all the layers in the dressing are transparent in order to yield a dressing that, as a whole, is transparent. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing is transparent as taught by Roberts so that, specifically, the area of the film layer that is centrally disposed at the opening in the fluid absorption layer is transparent in order to permit viewing through the dressing for wound inspection.
claim 19, Adie discloses the invention as claimed (see rejection of claim 1) and Adie also discloses that the fluid-absorption layer (110) comprises two or more portions (areas on each side of the aperture in layer 110 shown in fig 1A are interpreted as being at least two “portions” of layer 110) and layer 110 further includes an opening through the layer (aperture 146) with the film layer (102) positioned in the area of the opening between the two or more portions of layer 110 (as shown in fig 1A, the layer 102 covers the area where there is an aperture in layer 110 and therefore layer 110 is interpreted as surrounding or enclosing the layer 102 within the opening thereby providing portions of layer 110 on each side of the material of layer 102 positioned at the aperture). Adie does not, however, explicitly disclose that layer 102 is transparent and therefore does not disclose a transparent part positioned between the two or more portions of the fluid-absorbent layer.
Roberts teaches “transparent dressings” for protecting wounds that provide continual visual access to the wound (col 1 lines 4-8). Thus, Roberts is interpreted as teaching that all the layers in the dressing are transparent in order to yield a dressing that, as a whole, is transparent. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Adie so that the dressing is transparent as taught by Roberts so that, specifically, the area of the film layer that is positioned at the opening in the fluid absorption layer is transparent in order to permit viewing through the dressing for wound inspection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Holm et al (US 2011/0112457).
claim 7, Adie discloses the invention as claimed (see rejection of claim 1) but Adie is silent with respect to the thickness of the breathable film and, therefore, does not disclose that said film has a thickness ranging from about 5-300µm.
Holm, however, teaches wound dressings which include a transparent urethane film layer that has a thickness within the range of 12microns – 1000 microns (which overlaps with the claimed range of 5-300 microns) (para [0106]) such that the layer is thin but constructed so that it is sufficiently stiff such that it will not fold over onto itself (para [0106]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the breathable film of Adie to have a thickness within the range of 5-300 microns in order to provide a configuration that is thin yet stiff enough to prevent the material from folding over onto itself during use and, because, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adie et al (US 9061095) in view of Lang et al (US 4753231).
With respect to claim 13, Adie discloses the invention as claimed (see rejection of claim 1) but does not explicitly disclose that the fluid-absorption layer has a thickness ranging from about 0.1 mm to about 0.5 mm.
	Lang teaches a wound dressing which comprises a wound facing layer, an absorbent layer and a moisture vapor permeable backing layer wherein the absorbent layer is a layer of hydrophilic foam such as polyurethane foam having a thickness of between 0.5-20mm which overlaps with the claimed range of 0.1-0.5mm (see col 5 lines 19-37; claim 1). It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CAITLIN A CARREIRO/Examiner, Art Unit 3786